DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Invention I (claims 1-12) in the reply filed on 11/17/20 is acknowledged. Claims 13-14 are withdrawn. 

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a game board, said game board having a plurality of individual game tiles assembled to said game board” (claims 1 and 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “a game board, said game board having a plurality of individual game tiles assembled to said game board” is unclear and indefinite. One ordinary skill in the art cannot properly ascertain the metes and bounds of this phrasing because it is unclear if the game board is a separate structure from the assembled tiles. Applicant’s specification describes game board 26 as an assembly of tiles 12 (paragraph [0057] of PG Pub. No. 2020/0238162). Fig. 6A of the Drawings shows this assembly of tiles 12 forming the game board 26, but does not show a separate game board from the assembly of tiles 12. However, the claim language requires a game board, separate from the game tiles (“plurality of individual game tiles assembled to said game board”). In other words, the independent claims comprise a scope that appears to require separate structures for the game board and tiles. together”.  Claims 2-9 and 11-12 are rejected based on their respective dependencies to 1 and 10. For examining purposes, assembled tiles forming a game board assembly will be construed as meeting the claim language, since this is what is shown in the Drawings and supported by the specification. 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

5.	Claims 1, 3, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenwinkel et al. (US Pat. No. 4,569,527) in view of Park (US Pub. No. 2010/0311301) and further in view of Borne et al. (US Pub. No. 2006/0033273)
As per claims 1, 3, 5, 7 and 10, Rosenwinkel et al. teaches a game kit 20, comprising: a game board 28 (“playing field” – column 2, lines 33-35), said game board 28 having a plurality of individual game tiles 30-38/40, 42, 44 (i.e. room pieces 30-38 supported by the frames 40, 42, 44) assembled to said game board  28 (Fig. 1 - Per MPEP 2111, the Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard: The 
Rosenwinkel et al. does not teach wherein each game tile pivots as claimed. However, Park, directed to the analogous art of three dimensional pop-up toys, teaches the following to be known in the art: a tile shaped structure 1 comprising a first side panel 100 pivotally engaged to a second side panel 200 (via pivot edge 105 – paragraph [0037]); said game tile having a deployed configuration with said first side panel 100 rotated to a substantially perpendicular position relative to said second side panel 200 (Fig. 2); said game tile having a collapsed position Id. 
Lastly, Rosenwinkel et al. teaches wherein the tiles are assembled via connecting different doorway designations of the tiles, but does not provide any guidance or map in making the selections. However, Borne et al., directed to the analogous art of board games, teaches such features as providing a game board map 22 providing instructions for assembly of a game board using respective individual game tiles from said plurality of game tiles (Fig. 7a). Hence, at the time of applicant’s effective filing, one having ordinary skill in the art would have found it obvious to add an instructional game board map to the kit of Rosenwinkel et al. for the expected purpose of helping the players learn both the rules of the game and strategy.  

Allowable Subject Matter
6.	Claims 2, 4, 6, 8-9 and 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711